DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Non-Final Rejection dated 08/31/2021 is WITHDRAWN
The applicant argues in the Remarks dated 11/30/2021 (“Remarks”) that the Examiner did not include previously pending claim 2 in the rejection statement in the Non-Final Rejection dated 08/31/2021. The Examiner agrees and regrets the mistake. As such, the Non-Final Rejection dated 08/31/2021 is withdrawn and this action is considered NON-FINAL

Previous Rejections
Applicant’s arguments, filed 11/30/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or 
	
Claim Status
Claims 2-4, 7-9, 12-16, 18,and 20 are cancelled.
Claims 1, 5-6, 11, 17, 19, and 21-24 are pending.
Claim 22 is withdrawn.
Claims 1, 5-6, 11, 17, 19, 21, and 23-24 are examined on the merits in this prosecution.

Claim Informality
Claim 21, first and second lines, the term “dicalcium” is repeated. Appropriate correction is required.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 5-6, 11, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 2013/0263395 A1; of record), in view of Pilgaonkar (US 2014/0227202 A1).
Boyd teaches a non-aqueous toothpaste (Abstract) comprising less than 10% water (pg 1, [0008]). Boyd teaches the compositions are useful for the treatment or prevention of dental hypersensitivity (pg 1, [0001]). Boyd teaches the following toothpaste compositions:

    PNG
    media_image1.png
    638
    284
    media_image1.png
    Greyscale


It is noted that “PCC” is precipitated calcium carbonate, a dental abrasive; “TKPP” is tetrapotassium pyrophosphate; and “TSPP” is tetrasodium pyrophosphate. Boyd teaches polyphosphates as appropriate tartar control agents, abrasives, and/or chelating agents (pg 3, [0047] and pg 4, [0026]), and silicas as abrasives (pg 3, [0048]).

For claim 5, 6, and 17, Boyd teaches in Table 4 a combination of the basic amino acid arginine and citric acid; these ingredients read on the  limitation of “arginine citrate” since the salt would be expected to form from the basic and acidic reactants taught by Boyd. 
For claim 19, the amount of citric acid shown in Table 4 is sufficient to neutralize the arginine in the composition.
For claim 23, Boyd teaches a toothpaste in the examples shown above in Table 4.
Boyd does not teach the limitations of claim 1 of the claimed fluoride salt species or dicalcium phosphate dihydrate as the abrasive. 
Pilgaonkar teaches the missing elements of Boyd.
Pilgaonkar teaches an oral care composition for maintaining oral health comprising at least one acid source, at least one abrasive, and one or more pharmaceutically acceptable excipients (Abstract). Pilgaonkar teaches the composition may contain arginine as an occlusion agent (pg 5, [0038]). Pilgaonkar teaches the acid source may be an organic acid such as citric acid, lactic acid, succinic acid, or fumaric acid (pg 8, claim 4). Pilgaonkar teaches the abrasive may be dicalcium phosphate dihydrate (pg 8, claim 7) or a polyphosphate (pg 2m [0014]), and that dicalcium phosphate dihydrate may also function as a remineralization agent (pg 5, [0036]). Pilgaonkar also teaches that acceptable 
For claim 21, Pilgaonkar teaches the amount of abrasive a from about 10% to 95% of the composition (pg 3, [[0020]), overlapping the claimed range. As set forth in MPEP 2144.05(I), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. 
The skilled artisan would have expected success in substituting the fluoride sources taught by Pilgaonkar, because Boyd teaches a generic fluoride source as an anticaries agent and Pilgaonkar teaches the specific fluoride sources sodium fluoride, stannous fluoride, sodium monofluorophosphate, and amine fluoride are useful anticaries agents. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that sodium fluoride, stannous fluoride, sodium monofluorophosphate, and amine fluoride would be safe and effective based on the compounds' known safety and shared anticaries activity. See MPEP 2144.07 (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”).
Likewise, the skilled artisan would have expected success in substituting dicalcium phosphate dihydrate as the abrasive in the composition of Boyd since Boyd teaches phosphates abrasives and Pilgaonkar teaches dicalcium phosphate dihydrate as a substitute for phosphate-based abrasives.

2) Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd (cited above), in view of Pilgaonkar (cited above) and Wiegand (J. Dent. 37, 2009, 591-595).
The teachings of Boyd and Pilgaonkar are discussed above. Additionally, Pilgaonkar teaches the addition of an inorganic acid that is not phosphoric acid (“Suitable inorganic acids include, but are not limited to, phosphoric acid,” but does not state the inorganic acid is not sulfuric acid (pg 2, [0012])). 
As such, the combination of Boyd and Pilgaonkar does not teach the addition of an inorganic acid that is not phosphoric acid or sulfuric acid to the composition.
Wiegand teaches the missing element of the combination of Boyd and Pilgaonkar.
Wiegand teaches acidic stannous fluoride (SnF2) and amine fluoride (AmF) may be more effective than sodium fluoride to protect tooth enamel against erosion (pg 591, Abstract). Wiegand teaches the mixtures containing the fluoride species was acidified to pH 3.7-4.0 with hydrochloric acid (pg 592, right column, first partial paragraph). 
The person of ordinary skill would have had a reasonable expectation of success in selecting an inorganic acid such as hydrochloric acid to add to the oral composition of the combination of Boyd and Pilgaonkar since Wiegand teaches that a composition comprising either stannous fluoride or amine fluoride is more effective in protecting tooth enamel against erosion when acidified to pH 3.7-4.0 with hydrochloric acid.
Non-Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved 

1) Claims 1, 5-6, 11, 17, and 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 and 7-18 of copending U.S. Patent No. 11,020,329. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite an oral care composition comprising arginine, a fluoride source, a particulate such as dicalcium phosphate abrasive, and a preservative such as citric acid .
The claims at issue differ from those in the reference patent since the claimed salt of the basic amino acid arginine are not recited in the reference patent.

Examiner’s Reply to Attorney Arguments dated 11/30/2021 
1. Rejection of claims 1, 5-6 and 9-10 under 35 U.S.C. §103 over Boyd
The applicant argues that Boyd does not provide motivation necessary to arrive at the claimed invention.
Applicant’s arguments with respect to claim 1, 5-6 and 9-10  have been considered but are moot because the new ground of rejection relies on newly 

2. Rejection of claims 8, 11-13, 17, 19-21 and 23 under 35 U.S.C. $103 over Boyd and Guery (US 2015/0086493 A1)
As above, applicant’s arguments have been considered but are moot because the new ground of rejection relies on newly added secondary references to provide adequate motivation for arriving at the instantly claimed invention.

3. Rejection of claim 24 under 35 U.S.C. §103 over Boyd, Guery, and Prencipe
As above, applicant’s arguments have been considered but are moot because the new ground of rejection relies on newly added secondary references to provide adequate motivation for arriving at the instantly claimed invention.

4. Examiner’s response to allegation of unexpected results (pgs 8-9 of Remarks dated 11/30/2021)
The applicant argues that the Examiner failed to take into consideration the data alleging unexpected results presented in the examples. The applicant argues that Example 2 of the disclosure indicates that surprisingly the choice of acid used in the formulation appears to play a role in the ability of S. gordonii to catabolize arginine.

Similarly, Example 3 does not disclose the tested composition; as such, it is unclear whether the claimed composition would exhibit the same results. It is also noted that the aging studies in Example 3 show that some of the claimed organic acids are more stable than phosphoric acid, and some are less stable. Therefore, it is unclear what the applicant is attempting to show as unexpected. As set forth in MPEP 716.02(a), "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." The instant results show both greater and lesser results and therefore cannot be considered pertinent to the legal conclusion of obviousness.  
Secondly, it the amount of ammonium produced in Example 2 is less than one nanomolar, and the differences in each of the acids is measured in tenths or hundredths of one nanomolar. As set forth in MPEP 716.02(b), it is the burden of the applicant to establish that the results have practical significance. This burden has not been met in view of the very small change in ammonia concentration that the applicant is basing unexpectedness in the results.

5. Non-statutory Double Patenting Rejection over USP 11,020,329
The applicant argues one of skill in the art would not have been motivated to modify the claims ‘329 patent to include a carboxylic acid selected from: citric acid, lactic acid, glycolic acid, acetic acid, succinic acid, fumaric acid. The applicant further argues that the Examiner has not demonstrated that ‘329 patent teaches or suggests that the carboxylic acids recited here could be used without affecting arginine metabolism (and possibly improving it) and/or also serving as a replacement for  phosphoric acid without affecting arginine or fluoride stability.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, the ‘329 patent discloses citric acid in the composition as a preservative (col 8: 36). As such, one of ordinary skill would have a reasonable expectation of success in selecting citric acid for inclusion in the ‘329 composition.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612